—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Yancey, J.), dated January 3, 1996, which, upon a fact-finding order of the same court, dated December 6, 1995, made after a hearing, finding that the appellant had committed an act, which if committed by an adult, would have constituted the crime of criminal sale of a controlled substance in the fifth degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period not to exceed 18 months. The appeal brings up for review the fact-finding order dated December 6, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the appellant’s guilt beyond a reasonable doubt (see, Matter of Michael S., 84 AD2d 842). Moreover, upon the exercise of our factual review power, we are satisfied that the finding of guilt was not against the weight of the evidence (cf., CPL 470.15 [5]). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.